Citation Nr: 0723094
Decision Date: 07/27/07	Archive Date: 09/11/07

DOCKET NO.  05-23 340	)	DATE JUL 27 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the veterans death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran, who died in April 2004, had active service from April 1953 to April 1955.  The appellant is the veterans surviving spouse.

This case comes before the Board of Veterans? Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In April 2006, the appellant and her two daughters appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Boston RO.  Copies of the hearing transcript have been provided to the appellant, and associated with the claims folder.

The appellant has argued that the veteran should have been rated as 100 percent disabled due to service-connected disability for the 10-year period preceding his death.  This potentially raises a claim of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  This issue, which has not been developed and adjudicated by the RO, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in April 2004 with the immediate cause of death identified as cardiomyopathy with end stage renal disease identified as another significant condition contributing to death but not resulting in the underlying cause.

2.  At the time of his death, the veteran was service connected for bilateral deafness rated as 100 percent disabling effective March 6, 2004.

3.  There is no competent evidence that the veterans cardiomyopathy and/or renal disease first manifested in service, manifested to a compensable degree within one year from his separation from service, is causally related to event(s) during active service and/or is proximately due to his service-connected bilateral deafness.


CONCLUSION OF LAW

The veterans cause of death was not incurred in or aggravated by his active service, may not be presumed to have been incurred in active service, and service-connected disability did not cause, or significantly or materially contribute, to his death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The law is unclear whether a section 5103 notice for a service connection claim under 38 U.S.C.A. § 1310 must advise a claimant of the criteria for establishing an effective date of award.  See generally Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The appellant filed her service connection claim in June 2004.  A June 2004 RO letter that preceded the initial adjudication advised her of the types of evidence and/or information deemed necessary to substantiate her claim and the relative duties upon herself and VA in developing her claim.  She was specifically advised to provide medical evidence that will show a reasonable probability that the condition that contributed to the veteran[s] death was caused by injury or disease that began during service.  She was further notified to submit any evidence in her possession that pertained to her claim.  She did not receive any notice on the downstream issue of establishing an effective date of award. 

A notice error is presumed prejudicial to the claimant unless it is demonstrated that (1) any defect in notice was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice provided what was needed, or (3) that a benefit could not possibly have been awarded as a matter of law.  Sanders v. Nicholson, 06-7001 (Fed. Cir. May 16, 2007).  With the exception of notice of regarding the criteria for establishing an effective date of award, the appellant received compliant VCAA notice by means of the ROs June 2004 pre-adjudicatory notice letter.  Notably, the evidentiary defect in the case, concerning the lack of medical nexus opinion, was reinforced during the April 2006 Travel Board hearing.  As the claim remains denied, there is no prejudice in failing to advise the appellant of the criteria for establishing an effective date of award as the issue is moot.  The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the record includes the veteran's service medical records and identified VA treatment records.  There are no outstanding private medical records for which the appellant has both identified and authorized VA to obtain on her behalf.  As there is no evidence of persistent or recurrent symptoms of cardiomyopathy and/or renal disease in service, and no competent evidence suggesting that the causes of the veterans death may be associated with service or a service-connected disability, there is no duty to obtain medical opinion in the claim.  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  In summation, there is no reasonable possibility that any further assistance to the appellant would be capable of substantiating her claim.

II.  Factual Summary

The veterans enlistment examination noted a pre-service history of congenital syphilis treated by fever and bismuth.  His physical examination showed normal hearing in both ears.  A June 1953 clinical record noted his pre-service history of congenital lues with right ear deafness since 1944.  In August 1953, he reported the onset of left ear tinnitus following exposure to heavy weapons fire.  At that time, he expressed worry of becoming deaf in the left ear.  Attempts to improve his hearing failed and he was recommended for discharge in April 1954.  His whole problem was deemed to have existed prior to service (EPTS).  On his discharge examination in April 1955, he had a blood pressure reading of 120/70 with a negative a chest x-ray examination.  His heart, vascular system, and genitourinary system were evaluated as "NORMAL."

VA examination in August 1955 established a diagnosis of perceptive deafness of both ears (AU), and transient tinnitus aurium of the left ear (AS).

An RO rating decision in September 1955 granted service connection for perceptive deafness in both ears as being aggravated in service.  An initial 10 percent rating was assigned.

In pertinent part, a VA audiology examination in January 1964 noted the veterans report of fluctuations in hearing acuity ranging from 2-3 days to one week in duration.  He preferred not to wear his prescribed hearing aids.  Audiology examination showed a speech reception threshold of 100+ decibels with no speech discrimination in the right ear, and speech reception threshold of 30 decibels with a speech discrimination of 84 percent.

An RO rating decision in March 1964 increased the evaluation for bilateral hearing loss to 30 percent disabling.

VA audiology examination in January 1967 included the veterans report of loss of hearing in both ears with additional symptoms of ringing in ears, headaches, dizziness, loss of balance, drainage and itching.  Audiology examination showed a speech reception threshold of 50 decibels in the left ear with a speech discrimination score of 58%.  He was diagnosed with sensorineural deafness of the left ear, and complete deafness of the right ear.

An RO rating decision in April 1967 increased the evaluation for bilateral hearing loss to 60 percent disabling.

VA examination in May 1970 included the veterans report of an inability to determine sounds even with use of his hearing aids.  He talked through his nose, and was becoming very nervous.  Audiometric testing showed a speech reception threshold of 100+ in the left ear with an inability to test his speech discrimination.  He had no response in the right ear.  The examiner diagnosed profound deafness of both ears.

An RO rating decision in May 1970 awarded an 80 percent schedular rating for deafness, and awarded special monthly compensation on account of deafness in both ears.

A March 1976 private physician statement noted that the veteran felt his bilateral deafness had caused him to be technically unemployable due to an inability to hear phones and engage in normal conversation.  The physician opined that the veteran was unable to work due to deafness.

On VA audiology examination in August 1976, the veteran reported waking up some mornings completely deaf causing embarrassment on the job due to an inability to hear orders.  He also reported symptoms of depression and dizziness.  He had been unemployed for 11 months, but had been working as a custodian for the past two months earning monthly wages of $528.

An RO rating decision in September 1976 denied a claim of entitlement to a total disability rating based upon individual unemployability due to service connected disability (TDIU).  The veteran was notified of this decision, to include his appellate rights, by letter dated September 30, 1976.  He did not appeal this determination.  He also did not raise any other claim for VA compensation during his lifetime.

The veteran died in April 2004.  His death certificate identified the cause of death as cardiomyopathy of 16-years duration.  End-stage renal disease was listed as another significant contributing to death but not resulting in the underlying cause.

The available medical records reflect the veterans history of being diagnosed with cardiomyopathy and atrial fibrillation in the 1990s.  He had required the insertion of a pacemaker.  His diagnosed diseases and disabilities included severe cardiomyopathy with an ejection fraction below 20%, history of intermittent fibrillation, diabetes mellitus type II controlled with diet therapy, chronic renal failure with blood transfusion therapy, anemia probably secondary to advanced renal disease, sick sinus syndrome with pacemaker placement, chronic deafness, spinal stenosis and gout.  The only further treatment for hearing loss occurred in March 2003 wherein he presented to a VA clinic for audiology examination.  He had no measurable hearing in either ear, and was fitted for bilateral hearing aids.  None of these records include opinion suggesting that the veterans cardiomyopathy and renal disease were related to service or to service-connected bilateral deafness.

According to statements and arguments offered by the appellant and her daughters, the veterans service-connected bilateral deafness prevented him from obtaining jobs consistent with his training for many years.  He had an intense frustration regarding the work limitations caused by his service-connected bilateral deafness, and it was felt that his increased stress and anger caused and/or contributed to his congestive heart failure.

In support of her claim, the appellant submitted a medical treatise article entitled Dilated cardiomyopathy and sensorineural hearing loss: a heritable syndrome that maps to 6q23-24.  This article stated that dilated cardiomyopathy (DCM) and sensorineural hearing loss (SNHL) were prevalent disorders that either occurred alone or as components of complex multisymptom syndromes.  Multiple genetic loci had been identified that, when mutated, caused DCM or SNHL.  Study results suggested that a syndrome of juvenile-onset SNHL and adult-onset DCM may be caused by a mutation of 6q23 to 24 (locus designated CMD1J).  This was termed a cardioauditory disorder that may have a molecular cause and cell physiology common to the heart and ears.

An August 2005 letter from Dr. T.Q., opines as follows:

[The veteran] was a patient of mine for many years due to his progressive severe cardiomyopathy.  His cardiomyopathy was characterized as an idiopathic dilated cardiomyopathy.  There was no documented etiology of his heart failure.  His heart problems had been gradually progressive over many years and had persisted for at least ten years prior to his death.

I would suggest that a possible etiology of his heart failure is a syndrome associated with profound deafness and cardiomyopathy.  The deafness he experienced as a young adult and subsequent progressive heart failure as an older adult is compatible with a genetic syndrome.  In this regard his deafness and his heart failure may in fact be linked to a common cause.  Although we will not know for certain whether this genetic trait was responsible for both deafness and heart failure in [the veteran], it certainly is a potential explanation.

III.  Analysis

In order to establish service connection for cause of death, the evidence of record must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  The VA regulation implementing the cause of death statute, 38 C.F.R. § 3.312, reads as follows:

(a) General.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

(c) Contributory cause of death.  (1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself a progressive or debilitating nature.

Service connection connotes many factors but basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  Certain chronic diseases, such as cardiovascular-renal disease, which manifest to a degree of 10 percent or more within one year from separation from active service may be service connected even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2006).

The claimant bears the burden to present and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In evaluating claims for compensation benefits, the Board shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The record establishes that the veteran died in April 2004.  His death certificate identifies the immediate cause of death as cardiomyopathy with end stage renal disease identified as another significant condition contributing to death but not resulting in the underlying cause.  At the time of his death, the veteran was service connected for bilateral deafness, rated as 100 percent disabling effective March 6, 2004.

The record is completely devoid of medical or lay evidence showing that the veteran manifested cardiomyopathy or renal disease in service or within the one year presumptive period following his discharge from service.  There is no competent medical evidence suggesting an association between cardiomyopathy and/or renal disease and event(s) in service and/or that such diseases are related to service-connected bilateral deafness.  

The medical treatise article posits that an inheritable genetic defect at 6q23-24 may be an underlying cause for individuals with sensorineural hearing loss and/or cardiomyopathy.  Even assuming the veteran had the genetic defect at 6q23-24, which is certainly not established, the medical treatise article does not suggest an individual having a hearing defect was predisposed, or had an increased his risk, of later developing cardiomyopathy.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  This treatise information has no relevance to the dispositive issue on appeal.  To the extent that the appellant is attempting to extrapolate from this literature that the veteran's death is somehow related to his service or service-connected hearing loss, such extrapolation would constitute nothing more that an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Similarly, the medical statement from Dr. T.Q., explains that a genetic trait in the veteran may be responsible for both deafness and heart failure, but does not suggest that an external factor, such as the circumstances of service or stresses associated with being deaf in both ears, caused and/or aggravated cardiovascular and/or renal disease.  See 38 C.F.R. § 3.310.  In any event, the phrasing of the statement from Dr. T.Q. is speculative, and the qualified language of the statement means that it has limited value.

The statements from the appellant and her daughters describing their recollections that the veterans deafness limitations caused him stress and anger is credible and consistent with statements made by the veteran during his lifetime.  However, their opinion as to the causal relationship between service-connected deafness and the cause of the veterans death cannot be accepted as competent evidence supportive of the claim.  See Barfield v. Brown, 5 Vet. App. 8 (1993) (a lay person is not competent to opine as to medical cause of death).  This is so because the appellant and her daughters are not shown to possess the training and expertise to speak to issues of medical diagnosis and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2006).  Furthermore, there is no reasonable basis of record to support a finding that the service-connected bilateral deafness affected a vital organ and was of such severity as to have a material influence in accelerating death.  See 38 C.F.R. § 3.312 (c)(4) (2006).

Based upon the above, the Board finds that there is no competent evidence that the veterans cardiomyopathy and/or renal disease manifested in service, manifested to a compensable degree within one year from his separation from service, is causally related to event(s) during active service and/or is proximately due to service connected bilateral deafness.  There is no doubt of material fact to be resolved in the appellants favor.  38 U.S.C.A. § 5107(b) (West 2002).  The claim for service connection for the cause of the veterans death, therefore, must be denied.


ORDER

Service connection for the cause of the veterans death is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

